Holt, Judge,
delivered the following opinion:
This is a motion by the acting Attorney General of Porto Rico, appearing specially for the governor of Porto Rico, for what is termed in the motion “A Writ of Ouster,” against the fendants, to remove them from certain offices named in the judgment of February 12th, 1900, of the late provisional court.
It decided they were not entitled to hold the offices; it was an absolute judgment, and is conclusive as to them. It did not, however, provide how or when they should be ousted, or award the places to other persons. . There is no showing that there is now any person or persons entitled to hold said places, or enter upon the discharge of the duties which the defendants are doubtless yet performing, but without right.
*449The public interests should not suffer; but whenever it is made to appear that the defendants are refusing to give way or surrender said offices to anyone entitled thereto, this court would doubtless consider it proper to enforce said judgment by attachment or process of contempt against the defendants; and this motion is, therefore, indefinitely continued, subject, however, to be considered by the court hereafter in case such a state of case is presented as to require it.